Citation Nr: 1430448	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-03 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical radiculopathy.
 
2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.
 
3.  Entitlement to an increased initial rating for left carpal tunnel syndrome with ulnar and median neuropathy secondary to diabetes mellitus, rated as 10 percent disabling prior to October 24, 2012, and as 30 percent disabling thereafter.
 
4.  Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from March 2008 and September 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for left carpal tunnel syndrome secondary to service-connected diabetes, assigning a 10 percent rating, denied an increased rating for diabetes mellitus, and denied service connection for cervical radiculopathy and hypertension.  

The Board remanded the claims in August 2012.  One issue that the Board remanded, and that had been certified to the Board, was entitlement to service connection for left ulnar neuropathy (claimed as pinched nerves on the left hand).  A review of the record reflects that the RO inherently granted service connection for that claim in a January 2013 rating decision, when they granted an increased 30 percent rating for "left carpal tunnel syndrome with ulnar and median neuropathy,"  whereas previously only "left carpal tunnel syndrome" had been service-connected.  The Board finds such phrasing implies that the Veteran's claim for service connection for left ulnar neuropathy has been granted.  The RO also did not include that issue in the January 2013 supplemental statement of the case.   Accordingly, the Board will analyze the claim as one for increased rating for ulnar and median neuropathy secondary to diabetes mellitus, as the Veteran's diabetic neuropathy affects both nerves and an analysis of the symptomatology of both nerves is necessary to determine whether an increased rating is warranted.

In February 2009, the RO denied the Veteran's claim for a TDIU.  Where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has therefore added a TDIU claim to the issues on appeal. 


FINDINGS OF FACT

1.  Cervical radiculopathy is not shown to be causally or etiologically related to any disease, injury, or incident during service and was not caused or aggravated by service-connected diabetes mellitus.

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service and was not caused or aggravated by service-connected diabetes mellitus.

3.  Throughout the pendency of the appeal, the Veteran's diabetes mellitus has required daily oral medication and diet restrictions, but regulation of activities has not been required.  Other than left upper extremity neuropathy, there are no additionally compensable diabetic complications.

4.  Throughout the pendency of the appeal, including prior to October 24, 2012, the Veteran's peripheral neuropathy of the left upper extremity (service-connected as left carpal tunnel syndrome with ulnar and median neuropathy) has been manifested by moderate incomplete paralysis of the median nerve and severe incomplete paralysis of the ulnar nerve.  The subjective symptoms were paresthesia of the 4th and 5th fingers and weakened grip.  The objective evidence shows both weakened and normal grip, lack of flexion of the 4th and 5th fingers, numbness, and muscle atrophy of the thenar and hypothenar eminances.  Symptoms or findings of complete paralysis have not been shown.

5.  The Veteran is currently in receipt of service connection for the residuals of a gunshot wound to the right foot, rated as 30 percent disabling, diabetes mellitus, rated as 20 percent disabling, and left carpal tunnel syndrome with ulnar and median neuropathy, rated as 30 percent, to equal a combined 60 percent rating.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Cervical radiculopathy was not incurred in or aggravated by the Veteran's active duty military service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, may not be presumed to have been incurred in service, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 3. 159, 4.119 Diagnostic Code (DC) 7913 (2013).

4.  Prior to October 12, 2002, the criteria for an increased 30 percent rating for peripheral neuropathy of the left upper extremity (service-connected as left carpal tunnel syndrome with ulnar and median neuropathy) have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 4.124a, DC 8515, 8516 (2013).

5.  Since October 12, 2002, the criteria for a rating in excess of 30 percent rating for peripheral neuropathy of the left upper extremity (service-connected as left carpal tunnel syndrome with ulnar and median neuropathy) have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 4.124a, DC 8516 (2013).

6.  The criteria for assignment of TDIU are not met, and the evidence does not warrant referral for consideration of a TDIU on an extraschedular basis.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a January 2008 and May 2008 letter, which also addressed the elements of secondary service connection.  The claims were then adjudicated in March 2008 and September 2008, and most recently in an January 2013 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34. 

The Board further notes that the Veteran was advised of the elements necessary to support a claim for a TDIU in December 2008 and that claim was adjudicated in February 2009, during the period under appeal.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  Additionally, the Veteran was afforded multiple VA examinations in order to adjudicate his service connection and increased rating claims.  Those examinations, in whole, addressed the etiology of his cervical radiculopathy and hypertension, and whether an increased rating was warranted for his diabetes mellitus and ulnar and median neuropathy under the rating criteria, and are sufficient to decide the Veteran's claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed hypertension is contemplated by this regulation, however, his cervical radiculopathy is not.  Therefore credible lay evidence of continuous symptoms can support the claim. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Hypertension 

The Veteran contends that his hypertension was caused or aggravated by his service or by his service-connected diabetes mellitus.  

Service treatment records are negative for any diagnosis of hypertension or high blood pressure.

VA treatment records reflect that in July 2003, the Veteran was diagnosed with diabetes mellitus.  In October 2003, the Veteran's blood pressure was re-evaluated.  In October 2008 and in October 2010, the Veteran had high blood pressure and was not using his blood pressure medication.  He also had high fasting blood glucose levels and was counseled to monitor his glucose levels.

On July 2008 VA examination, the Veteran reported that his hypertension and diabetes were diagnosed at the same time.  Therefore, the examiner determined that the Veteran's hypertension was not caused by or the result of his diabetes.

On October 2012 VA examination, the Veteran reported that he was diagnosed with hypertension shortly after he was diagnosed with diabetes.  Since then, he had taken medication with good blood pressure control.  He denied any emergency room visits due to uncontrolled blood pressure, chest pain, or other cardiac condition.  After reviewing the claims file, the examiner concluded that the Veteran's hypertension was less likely than not caused or aggravated by his diabetes.  The examiner explained that there was no evidence of renal involvement (microalbuminuria), or retinopathy.  Therefore, there was no evidence of any permanent aggravation of his hypertension due to his diabetes. 

In this case, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, on either a direct or secondary basis.

First, there is no indication of hypertension while in service or for more than 30 years following separation from service.  There is no medical link between the current hypertension and service.  Therefore, the three elements of service connection for hypertension on a direct basis are not met, and service connection is not warranted.

Nor is service connection warranted for hypertension on a presumptive basis, as there was no indication of a diagnosis of hypertension in the one year following service.  Rather, hypertension was first diagnosed in around 2003.  Therefore, service connection on a presumptive basis is not warranted.

With regard to service connection for hypertension on a secondary basis, the Board finds that the preponderance of the evidence is against a finding that it was caused or aggravated by the Veteran's diabetes.  First, as the Veteran has reported consistently, his hypertension was diagnosed at around the same time as his diabetes, or shortly thereafter.  A review of the VA treatment records tends to confirm that contention, showing that in 2003 the Veteran was diagnosed with diabetes and at the same time, was noted to have high blood pressure.  He had not yet started medication for either condition at the time of that record.  Therefore, as the two conditions were diagnosed relatively simultaneously, and there is no medical evidence to show that the Veteran's diabetes had its onset prior to his hypertension so that it would have caused his hypertension, the Board finds the July 2008 VA opinion to be probative in finding that his diabetes did not cause his hypertension.  In that regard, the July 2008 VA examiner reviewed the record and the Veteran's symptom presentation in coming to that conclusion, and the conclusion is consistent with the record.  With regard to the question of aggravation, the Board places probative weight on the October 2012 VA opinion, which explained that there was no indication that the Veteran's diabetes aggravated his hypertension because the signs of aggravation, renal and optical involvement, were not shown.  Accordingly, the Board finds that the competent and probative medical evidence weighs against the Veteran's claim on a secondary basis and, thus, it cannot be found that the Veteran's diabetes caused or aggravated his hypertension. 

Cervical Radiculopathy

The Veteran contends that his cervical radiculopathy was caused or aggravated by his service or by his service-connected diabetes mellitus.

Service treatment records are negative for an indication of cervical radiculopathy.

Post-service treatment records reflect that in January 2008, a cervical MRI showed chronic active C-8/T-1 radiculopathy.  

On February 2008 VA examination, the Veteran reported having pain at the cervical area radiating to the left upper extremity.  A November 2007 EMG was reviewed which showed chronic cervical radiculopathy.  The examiner reviewed the claims file and stated that the Veteran's cervical radiculopathy was not related to his diabetes.

In this case, Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for cervical radiculopathy on a direct or secondary basis.  

On a direct basis, there is no indication of cervical radiculopathy in service, no indication of continuity of symptoms since service, and no medical nexus relating the current cervical radiculopathy to service.  Therefore, service connection is not warranted based upon the elements of direct service connection.

On a secondary basis, the February 2008 VA examiner found no relationship between the Veteran's cervical radiculopathy and his diabetes.  The Board finds that opinion to be probative because the examiner reviewed the Veteran's medical records, including an EMG study, and explained that while the Veteran did have neurological manifestations in the left upper extremity related to his diabetes, such as ulnar neuropathy, his cervical neuropathy was unrelated to that disease.  The Board notes that there is no evidence in the claims file that the Veteran's diabetes has caused or aggravated his cervical radiculopathy.  Thus, the Board concludes that because the competent medical evidence of record demonstrates that the Veteran's cervical radiculopathy and his diabetic neuropathy are unrelated, and there is no medical evidence or competent lay evidence to suggest otherwise, the claim for service connection on a secondary basis, either caused or aggravated by, must be denied.  The Board points out that the RO has already granted service connection to the Veteran for his neurological manifestations related to both the ulnar and median nerve, and that those are the only two nerves that show any impairment or disability. 

Lay Statements

The Veteran has contended on his own behalf that his hypertension and cervical radiculopathy are related to his military service or to his service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe his left arm pain, and certain symptoms of hypertension, the Board accords his statements regarding the etiology of such disorders less probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and service-connected diabetes and hypertension and cervical radiculopathy.  By contrast, the multiple VA examiners took into consideration all the relevant facts in providing their opinions, as described in detail above.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's hypertension and cervical radiculopathy as neither of these conditions have been shown to have been causally or etiologically related to any disease, injury, or incident of service, or to have been caused or aggravated by the service-connected diabetes.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diabetes Mellitus

The Veteran's diabetes mellitus has been rated 20 percent disabling under Diagnostic Code 7913.  DC 7913 provides for a 20 percent rating where the diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

Turing to the evidence of record, VA treatment records dated throughout the appeal period show that the Veteran had consistently high fasting blood glucose levels.  He was taking Glyburide and Metformin to control his diabetes.  There is no indication from these records that his activities were regulated.  

On July 2008 VA examination, the Veteran reported that he sometimes had dizziness, and had episodes of hypoglycemia that improved by eating.  He had not visited the emergency room due to his diabetes.  Physical examination resulted in a finding of no diabetic complications other than left upper extremity neuropathy.  He was not restricted from performing strenuous activity due to his diabetes.

On October 2012 VA examination, the Veteran reported no complaints related to his diabetes.  It was noted that his medication had been adjusted due to uncontrolled blood sugar levels.  There was a finding of no regulation of his activities.  There was no indication of hypoglycemic episodes or of ketoacidosis.  The Veteran's diabetes did not result in functional impairment.

The Board finds that a higher 20 percent rating for diabetes mellitus is not warranted.  In order to meet the criteria for a higher rating of 40 percent, the Veteran must have been told by a physician that he should avoid any strenuous occupational or recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The available evidence does not support the finding that the Veteran has been prescribed or advised to avoid occupational and recreational activities due to his diabetes, as is required in order to warrant a higher rating of 40 percent.  Moreover, when reviewing the higher evaluations, although the Veteran has experienced hypoglycemic episodes, he has not been shown to have hypoglycemic episodes requiring hospitalization on a yearly basis or that require twice monthly treatment by a diabetic care provider.  Thus, he does not meet the criterion requiring regulation of activity so as to warrant a 40 percent evaluation and he does not meet criteria above the 40 percent rating.

Peripheral Neuropathy of the Left Upper Extremity

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be mild, or at most, moderate in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

The Veteran's peripheral neuropathy of the left upper extremity (service-connected as left carpal tunnel syndrome with ulnar and median neuropathy) is presently rated as 10 percent disabling prior to October 24, 2012, and as 30 percent disabling thereafter, under DC 8515-8516.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 8515 refers to incomplete and complete paralysis of the median nerve, and DC 8516 refers to incomplete and complete paralysis of the ulnar nerve. 

With regard to the ulnar nerve, under DC 8516, a 50 percent rating is warranted for complete paralysis of the ulnar nerve, including such symptoms as griffin claw deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring finger and little fingers (or reverse), cannot abduct thumb, and flexion of wrist weakened.  Diagnostic Codes 8616 and 8716 address the criteria for evaluating incomplete paralysis of the ulnar nerve.  Under DC 8616 and 8716, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve in the minor extremity.  A 30 percent rating requires severe incomplete paralysis of the ulnar nerve in the minor extremity.  38 C.F.R. § 4.124a , DC 8516.  

With regard to the median nerve, under DC 8515, a 60 percent rating is warranted for complete paralysis of the median nerve, including such symptoms as the hand is inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, pain with trophic disturbances.  DCs 8615 and 8715 contemplate incomplete paralysis of the median nerve.  A 10 percent disability rating requires mild incomplete paralysis, a 20 percent disability rating requires moderate incomplete paralysis of the minor hand, and a 40 percent disability rating requires severe incomplete paralysis of the minor hand.  

Turning to the evidence of record, in March 2007, the Veteran noticed that his left hand was getting thinner.  He had limited finger flexion and extension in the 4th and 5th fingers.  The fingers were getting deformed.  There was numbness on the ulnar side.  In January 2008, the Veteran was unable to adduct the lesser fingers of the left hand.  There was normal thumb abduction and adduction.  Strength of grip was 4/5.  There was severe atrophy in the left first dorsal interosseous of the left hand, the most distal ulnar-innervated muscle.  

On March 2008 VA examination, the Veteran stated that about one year previously, he noticed weakness of the left hand and paresthesia in the 4th and 5th fingers.  He was unable to hold with the hand.  He reported symptoms affecting the entire hand.  Physical examination showed muscle strength of 3 in the interossi and grip muscles, with evidence of atrophy.  He was unable to make a fist.  Sensory testing showed absent vibration, and decreased sensation to light touch and pain, and absent position sense of the 4th and 5th fingers, affecting the ulnar nerve.  The disability prevented him from playing sports, had a moderate impact on his ability to exercise, and otherwise had a mild impact on his ability to do chores, shop, and travel.

On October 2012 VA examination, it was noted that the Veteran was right-handed.  There was moderate paresthesia and numbness in the left upper extremity.  Grip strength was normal, but thumb to index finger was 2/5.  Muscle strength was 1+.  Light touch showed decreased sensation in the left hand and fingers. There was muscle atrophy at the thenar and hypothenar eminence of the left hand. There were no trophic changes.  The median nerve had moderate incomplete paralysis of the left hand, the ulnar nerve had severe incomplete paralysis of the left hand.  It was concluded that he had both ulnar and median neuropathy, but that the ulnar was more severe clinically.  

In this case the Board finds that one 30 percent rating is warranted throughout the pendency of the appeal, including prior to October 24, 2012.  The Board finds that a 30 percent rating is warranted throughout the appeal period because the findings made on October 2012 VA examination are not different than those made in 2008, and found on 2007 EMG study.  Thus, there is no real indication of a worsening of severity during the appeal period; rather, his symptoms have remained the same, to include muscle atrophy on the left side, loss of grip, and inability to use the 4th and 5th fingers.  As stated on October 2012 VA examination, he suffers from severe incomplete paralysis of the left hand, which corresponds with a 30 percent rating under DC 8616 and 8716.  A rating higher than 30 percent is not warranted, as at no time during the appeal period has the Veteran been shown to suffer from complete paralysis of the ulnar nerve.

The Board finds that an additional rating is not warranted under DCs 8515, 8615, or 8715, which contemplate the median nerve.  Such is the case because although the Veteran's median nerve is also affected, the majority, if not all, of his symptoms are already contemplated by the 30 percent rating under the rating for an ulnar nerve disability.  Specifically, throughout the appeal period, the 4th and 5th fingers were affected, rather than then the index and middle fingers.  There is one isolated finding of weakness in the index and middle finger on October 2012 VA examination.  Otherwise, all other records show that it is his 4th and 5th fingers that are affected neurologically, which corresponds with the rating for the ulnar nerve, rather than the median nerve.  Moreover, his other symptoms include weakened grip and atrophy of the thenar and hypothenar eminences.  Those symptoms are contemplated by both ratings, and thus he is already in receipt of compensation for the symptoms under the 30 percent rating.  All other symptoms noted in the criteria that rates the median nerve are not shown in this case.  Therefore, an additional rating under that code is not warranted, as he does not show additional or other symptoms that are not already contemplated by his disability rating.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Service connection is currently in effect for the residuals of a gunshot wound to the right foot, rated as 30 percent disabling; diabetes mellitus, 20 percent; and left carpal tunnel syndrome with ulnar and median neuropathy, 30 percent, to equal a combined 60 percent rating.  Because these disabilities do not all stem from the same etiology and do not affect the same system, the Veteran does not meet the scheduler criteria for consideration of entitlement to a TDIU. 38 C.F.R. § 4.16(a).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities and thus would be entitled to referral for consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b). 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extraschedular basis.  38 C.F.R. § 4.16(b).  In order to meet this standard, the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran contends that he cannot work due to an inability to use his upper back, including that he is unable to hold his neck up for a long time.  He also has problems using his left hand due to his diabetes.  The Board notes that the Veteran is not in receipt of service connection for a cervical spine disability and thus those symptoms cannot be considered when determining whether a TDIU is warranted.  With regard to his left hand, on March 2008 VA examination, it was noted that the Veteran was working as a part-time electrician.  He had lost 24 weeks of employment due to pain and weakness in the left hand.  On October 2012 VA examination it was noted that he had a loss of manual dexterity and strength of the left hand.  There is no indication of a finding of unemployability due to his diabetes or right foot disability in the medical records.  The October 2012 VA examination included the examiner's observation that the Veteran's diabetes mellitus has no impact on his ability to work.  

From this evidence, the Board concludes that referral for consideration of a TDIU on an extra-schedular basis is not warranted.  For one, although the RO requested that the Veteran complete a VA Form 21-8940, a formal claim for a TDIU that provides information on previous and current employment, the Veteran did not submit the requested form.  Thus, it is unclear if he is actually unemployed, as the 2008 VA opinion showed that he worked as an electrician.  Moreover, there is no medical opinion of record stating that the Veteran's service-connected disabilities preclude employment.  The competent medical evidence does demonstrate impairment to employment, however, it does not show that his service-connected disabilities are severe enough to prevent the Veteran from obtaining and maintaining substantial employment, such that referral for extraschedular consideration would be warranted.

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The evidence in this case does not show that the Veteran has manifestations of diabetes or secondary neuropathy of the left upper extremity that are not contemplated by the rating criteria.  His disabilities are manifested by the use of oral medications to control his diabetes and numbness, incomplete paralysis, muscle atrophy, and lack of grip of the left hand.  The rating criteria contemplate all of these symptoms and provide for higher ratings if warranted.  See Diagnostic Codes 7913 and 8516.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the Veteran's diabetes has not warranted a rating higher than 20 percent.  His neuropathy of the left upper extremity has warranted no higher than a 30 percent rating, including prior to October 24, 2012.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for hypertension is denied.

Service connection for cervical radiculopathy is denied. 

A rating in excess of 20 percent for diabetes mellitus is denied. 

Prior to October 24, 2012, an increased 30 percent rating for left carpal tunnel syndrome, with ulnar and median neuropathy, is granted.

Since October 24, 2012, a rating in excess of 30 percent for left carpal tunnel syndrome, with ulnar and median neuropathy, is denied.

A TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


